Title: To Benjamin Franklin from James Vaughan, 16 March 1781
From: Vaughan, James
To: Franklin, Benjamin


Dated on Board of the Prison Ship Lying at the Porte of Barkess In Roshford River March the 16 1781
Your Lordship I Hope will Excuse my freedom In Stating my Ill Entratment that I Receivd Sence my Last Arival I this Contr’y.
Sir I Ariv’d With a Ship Belonging to Rochell Commanded By Captain Dewmow and two Days aftor my arival I was taken To Serve the King In Which I Was Contented Providing I was well Pay’d But I Not Likeing the Encorigment I would Not Embark In the Servis of the King aftor which thy Discharg’d me from the Prison Shortley aftor my Clearance from the Prison the Above Mencioned Captain Dewmow and another Captain tiow which Demanded Of Me to Embark With him as his gonner and that he Would give me 40 Sowse Perday whilste the Ship was Loding and Provisions found Me On Board or that he Was to Pay for my Provisions on Shoar And aftor the Ship Was Loded I was to have 65 Livers Per month. But Contrarey to the Agreement that he mad with me he Neithor Gave me Provivions on Board Nor yet Did he Pay For my Provisions On Shoar and When Paying the Remainder Parte of the advance I Demanded the Money for my Provisions that I Dispursed But His answer Was that he would Not give me Eney Moar than 40 Souse Per Day and to find my Self With 60 Livers Per month, As A Seaman and that the Comisarey had Chose another goner In Which I Toweld him that I would not Take the Remainder Parte of the Advance Nor yet would I Saile with him Onless that he Would Stand to His firs Agreement In which he Said If you do Not Take this Money you Shall Be Conveid to Prison Derectley But Say he If you Return me my money tomorow you may go With Whome You Please aftor the Next morning I Applied To Another Captain that Commanded the Venus Belonging To Burdox In Which I Stated the Whole afair that Pased Between Captain Tiow In Which he Went With me and Presented the money that Captain Tiow advanced me But Captain Tiow Made answer and Sayd that he would not take 500 Livers and Parte me I twould him that I Nevar would Saile with him Onless that he Would Staind To the firs Agreement In Which he ordered me to Prison Whear I have Been In 3 Different Prisons this Ship Is the 3 and I have been 25 Days In Irons On Board of this ship Your Lordship I have Been Taken this Ware In A Prise Belonging to my Unkle Capt Mc.Cullach that Commanded the Ratell Snake of Philadelphia Ad Conveid to England Whear I Lodged 16 Months with Captn Johns[on?] and Captain Lee So No Moar from youar Humble Servant
James Vaughan
 
Addressed: To / The Right Honororabell / Lord Frankling Commander / In Chief of all The Continental / And American afairs In Europe / This With Care to the Sitty of Paris
Notation: J Vaughan James 16. March 1781.
